Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not fully persuasive. The applicant argues that Stanich performing compensation for measured response differences between two printheads at a pel cannot reasonably be construed as being equivalent to applying weighting factors to transfer functions to generate uniformity corrected color values.  The Examiner respectfully disagrees.  
In the instant application, the received image is one that includes a blended input color consisting of at least two different primary colors.  A blended color would necessarily include the condition where the colors were applied by at least two separate printhead nozzles that differ in the color of ink being used.  Compensation, as disclosed by the instant application, includes measurements at a single pel location to determine differences by a pel forming element [specification p0049].     Stanich receives a test chart with image data that is for each color of the two print heads.  These heads are driven to produce a plurality printed image data for each channel wherein each channel is represented by a different primary color.  Stanich discloses creating a local calibration for all the values of the threshold arrays using a transfer relationship to arrive at uniformity compensation at each nozzle of each colorant [p0027-0035 & 0058-0059].  Further, two or more passes can be calibrated with combined compensation based on a common measurement for the combined passes [p0036-0037 & 0058-0059].  This disclosure by Stanich, given the broadest reasonable interpretation, the combined compensation is strongly suggestive of some “weight” when considered in view of Stanich’s disclosure stating “... Once generated, the calibrated (or compensated) halftones 220 are implemented in the imaging path generated from a single dual combined response ... an input contone image is replicated and transmitted to pass 1 and pass 2. In such an embodiment, pass 1 and pass 2 may have significantly different characteristics that are correctly compensated ... The above-described process may also be implemented to compensate for secondary colors to achieve a target tonal response and/or hue angle. In this embodiment, the resulting compensation is combined with the compensation of primary colors. Accordingly, each channel represents a primary color, such that pass 1 is a first color and pass 2 is a second color, [p0058-0059].”  This appear to strongly suggest there is more than one compensation applied, i.e. “combined,” so that each of the calibrated pass colors are properly compensated to achieve the tone response of the desired secondary color.  Stanich is still found to be immediately applicable to the claimed limitations when considered as the primary reference as provided.  
As acknowledged in the Final Office Action, Stanich does not explicitly disclose weights applied to the primary colors.  Yao discloses weighting the primary colors to arrive at each of the different secondary colors, i.e. red, green and blue, that are formed by blending at least two primary colors, i.e. cyan, magenta and yellow.  Yao is only relied upon to teach weighting the different primary colors in consideration of secondary colors.  Yao, however, teaches this from the perspective of a tone reproduction curve, TRC.  Yao does not explicitly mention a transfer function, TF.  Yao is found to be still immediately applicable to the claimed limitations when considered as a secondary reference as provided.
As further provided below, Stokes does teach that the use of a TRC is interchangeable with a TF.  This is also further supported by the definition as provided by Federal Agency Digitization Guidelines, 1/9/2009 as provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “... generate weight factors ... receive a plurality of transfer functions ... apply the weighting factors to the plurality of transfer functions ... generate a uniformity corrected first primary color value and a uniformity corrected second primary color value associated with the blended input color.”  It is unclear and indefinite how the claimed steps would arrive at being able to generate the corrected color values.  The received image provides a value of the two primary colors representative of the blended input color.  How are weight factors generated utilizing only two color values – one each for each primary color?  How are these weighting factors generated without knowledge yet of the transfer function for each of the primary colors?  How are the corrected primary color values generated when the weighting factors are applied to the transfer functions without knowledge of the transfer functions beforehand?  How is it known that the application of the weighting factor to the transfer functions will arrive at the uniformity corrected primary color values?  For purposes of examination, the Examiner interprets the various limitations claimed are not utilized in the manner presented such that the transfer function for each of the primary colors is provided first along with blended input color value data that is representative of each of the primary color values from which a weighting factor for each primary color can then be computed as discussed at paragraphs 00128-00131.
Independent claims 9 and 15 are similarly rejected as claim 1 above.  Dependent claims 2-8, 10-14 and 16-20 are rejected based on their dependency and for failing to remedy the indefinite condition of their respective independent claim.
Claims 1 recites the limitation "the secondary primary color values" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Independent claims 9 and 15 are similarly rejected as claim 1 above.  Dependent claims 2-8, 10-14 and 16-20 are rejected based on their dependency and for failing to remedy the indefinite condition of their respective independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical calculations and/or a mental process. 
This judicial exception is not integrated into a practical application because the claimed limitations are only directed to the generation of a mathematical outcome [i.e. answer] utilizing an existing function and data. 
Under its broadest reasonable interpretation, claim(s) 1, 9 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mathematical calculations only involve reference gathered data.  An individual can receive an image that includes a blended input color [receive a printed sheet of paper], receive the transfer functions of the primary colors for the blended color [receive the mathematical functions], use some metric to generate weighting factors [use data values representative of the contribution of colorants to arrive at the blended color], and then apply the calculated value to the transfer functions [perform another mathematical calculation] thereby generating uniformity corrected primary color values [arrive at an answer from the previous calculations].  Other than the steps being drawn to a mathematical relationship/calculation, there are no additional elements which direct the claim to a practical application or improve a particular field of technology.  
While the claim 1 system and claim 15 computer readable medium recite a processor and/or a memory, each are claimed at a high-level of generality such that it amounts to no more than mere instruction to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The calculated data is not utilized in any practical application.  Claims 1, 9 and 15 are not patent eligible.
Dependent claims 2-7, 10-14 and 16-20 are directed to further defining the mathematic variables and/or mathematical data combination and do not integrated the abstract idea into a practical application and are not patent eligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanich et al., (US Pub 20180236776) in view of Yao (US Pub 20060061782) and in further view of Stokes (US Patent 6345128).
Claim 1: Stanich discloses a system [Figure 1] comprising: 
at least one physical memory device to store calibration logic; and one or more processors coupled with the at least one physical memory device [print controller and storage, p0021-0022] to execute the calibration logic to: 
receive an image having a blended input color comprising a first primary color value and a second primary color value [a test chart is received at print controller 140 as an input image ... the first halftone image data is used to drive a set of pel forming elements 165 (e.g., ink jet nozzles at a printhead) in the first pass channel (or first pass) of printer 160, while the second halftone image data is used to drive a different set of pel forming elements (e.g., ink jet nozzles) in the second pass channel (or second pass). As a result, the first pass channel and the second pass produce a combined image on print medium 180 based on the same image data ... each channel represents a primary color, such that pass 1 is a first color and pass 2 is a second color, p0054-0056 & p0059]; 
generate weighting factors for the blended input color based on the first primary color value and the second primary color value [the combined compensation [interpreted as a some type weight] is based on the common measurement data 228 for the combined passes employed in the ITF calculations, and applied to calibrate each individual pass ... an input contone image is replicated and transmitted to pass 1 and pass 2. In such an embodiment, pass 1 and pass 2 may have significantly different characteristics that are correctly compensated [interpreted as each being weighted in some manner] ... process may also be implemented to compensate for secondary colors to achieve a target tonal response and/or hue angle, p0036-0038 & p0058-0059]; 
receive a plurality of transfer functions corresponding to each of the first primary color value and the second primary color values [The transfer function (TF) relates the contone level mapping required to achieve the target response based on the measured data response. The ITF, used for modifying halftone threshold, is the inverse of the TF functional relationship ... uncalibrated halftones 218 refer to reference halftone designs for each individual pass that are modified to create the calibrated halftones for the respective passes ... the calibration is performed using multi-bit threshold arrays (MTAs) as shown in at least Figure 4 ... halftone calibration module 216 generates the appropriate threshold values for the calibrated threshold arrays based on un-calibrated threshold arrays using an inverse transfer function (ITF) approach. Thus, halftone calibration module 216 generates calibrated halftones directly from the un-calibrated halftones employing an inverse transfer function by transforming the un-calibrated threshold values to new calibrated halftone threshold values ... each channel represents a primary color, such that pass 1 is a first color and pass 2 is a second color, p0027-0035 & p0059]; and 
apply the weighting factors to the plurality of transfer functions to generate a uniformity corrected first primary color value and a uniformity corrected second primary color value associated with the blended input color [all pel forming elements 165 (e.g., nozzles) for both passes are being calibrated to a target response 235 employing a single set of dual pass measurement data 228. In a different embodiment, the calibration is performed on the threshold array values for a single column of data for all planes. This permits dual pass uniformity compensation of two corresponding pel forming elements (e.g., nozzles), one from each printing pass ... the combined compensation is based on the common measurement data 228 for the combined passes employed in the ITF calculations, and applied to calibrate each individual pass ... calibrated halftones are generated using the dual pass output image created by the first and second passes using the above-described ITF process ... an input contone image is replicated and transmitted to pass 1 and pass 2, p0036-0037 & p0057-0058].  
Although Stanich appears to suggest wherein the weight is based on the first primary color value and the second primary color value, Stanich does not appear to specifically disclose generating weighting factors for the blended input color. 
Yao discloses in a related system from the same field of endeavor [Abstract] receiving an image having a blended input color comprising a first primary color value and a second primary color value [input color data is transformed to printer color space such as CMYK which employs the primary colors of cyan, magenta, yellow and black, p0009]; generate weighting factors for the blended input color based on the first primary color value and the second primary color value [C2*c'_tbl[C] comprises a contribution of a normalized primary component related cyan TRC for adjusting (e.g., linearizing) cyan, wherein the normalized primary component related cyan TRC value c'_tbl[C] as indexed by the cyan color value C is scaled or weighted [i.e. weighting factor] by the amount of the cyan color value C that comprises the primary component of the cyan color value C. (green)*green'_C[C] comprises a contribution of a normalized green related cyan TRC, wherein the normalized green related cyan TRC value green'_C[C] as indexed by the cyan color value C is scaled or weighted by the amount of the cyan color value C that comprises the green component of the cyan color value C. (blue)*blue'_C[C] comprises a contribution of a normalized blue related cyan TRC, wherein the normalized blue related cyan TRC value blue'_C[C] as indexed by the cyan color value C is scaled or weighted by the amount of the cyan color value that comprises the blue component of the cyan color value C. (GRAY)*graybal'_C[C] comprises a contribution of a normalized gray balancing related cyan TRC, wherein the normalized gray balancing related cyan TRC value graybal'_C[C] is scaled or weighted by the amount of the cyan color value that comprises the gray component of the cyan color value C ... similar weighting factors are calculated for magenta and yellow as disclosed, p0021-0031].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in the invention of Stanich the support wherein in the generation of the weighting factors for a blended input color comprising a first weight associated with the first primary color and a second weight associated with the secondary primary color as taught by Yao because it allows for improved rendering of secondary colors such as green, blue and red. 
Yao does not explicitly disclose where the weighting factors [e.g. value c'_tbl[C] weight values, etc.] are applied to a transfer function corresponding to each primary color.
Stokes discloses in a well-known, related system from the same field of endeavor [Abstract] where a tone reproduction curve [TRC] is considered synonymous with a tone transfer function [Tone reproduction curves constitute transfer functions for modifying one or more dimensions of an image which is to be produced... a tone reproduction curve, can be considered a transfer function which translates an input image into an output image ... tone reproduction curves can then be generated by varying one or more parameters of the transfer function, col. 1 lines 29-32 & col. 3 lines 39-45].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Stanich in view of Yao the interchangeability between a transfer function (TF) and a tone reproduction curve (TRC) as disclosed by Stokes because it provides the user a means to vary a parameter of the TF to generate the TRC that produces the desired image response as discussed by Stokes in at least col. 3 lines 49-52.

Claim 2: Stanich in view of Yao and Stokes discloses the system of claim 1, wherein applying the plurality of transfer functions comprises applying a first transfer function associated with a first primary color, and applying a second transfer function associated with the first primary color and a second primary color [process may also be implemented to compensate for secondary colors to achieve a target tonal response and/or hue angle ... ITFs for each pel forming element (e.g., nozzle) are generated based on measured and target responses for each pel forming element 165 (e.g., nozzle) of the entire set of pel forming elements 165 (e.g., printhead array), for each pass ... the resulting compensation is combined with the compensation of primary colors. Accordingly, each channel represents a primary color, such that pass 1 is a first color and pass 2 is a second color, p0035 & p0057-0059].  

Claim 3: Stanich in view of Yao and Stokes discloses the system of claim 1, wherein generating the uniformity corrected first primary color value and the uniformity corrected second primary color value comprises generating corrected color values for the first primary color value and the second primary color value [process may also be implemented to compensate for secondary colors to achieve a target tonal response and/or hue angle ... the calibration is performed on the threshold array values for a single column of data for all planes. This permits dual pass uniformity compensation of two corresponding pel forming elements (e.g., nozzles), one from each printing pass. This approach permits local calibration of the dual pass printing system to compensate for measured response differences at a single pel, where a single pel is effectively printed using two corresponding pel forming elements 165 (e.g., printhead nozzles) ... the resulting compensation is combined with the compensation of primary colors. Accordingly, each channel represents a primary color, such that pass 1 is a first color and pass 2 is a second color, p0035-0036 & p0059].  

Claim 4: Stanich in view of Yao and Stokes discloses the system of claim 2, wherein the calibration logic determines the first primary color that comprises the input blended color is a majority color, designates the primary color as the first primary color and designates a second primary color that comprises the input blended color as the second primary color [adjusted non-black primary color values are obtained by summing for each non-black primary color a respective contribution of a gray balancing related primary color TRC for balancing gray (which can be called a gray balancing contribution), a respective contribution of a secondary color related primary color TRC (which can be called a secondary color contribution) [i.e. second primary color], and a respective contribution of a primary component related primary color TRC (which can be called a primary contribution) [i.e. first primary color], wherein the index to each of the TRCs comprises the original primary color value, p0049].  

Claim 5: Stanich in view of Yao and Stokes discloses the system of claim 2, wherein the weighting factors comprise a primary color weight and a secondary color weight [the combined compensation [interpreted as a weight] is based on the common measurement data 228 for the combined passes employed in the ITF calculations, and applied to calibrate each individual pass ... an input contone image is replicated and transmitted to pass 1 and pass 2. In such an embodiment, pass 1 and pass 2 may have significantly different characteristics that are correctly compensated [interpreted as each being weighted in some manner] ... process may also be implemented to compensate for secondary colors to achieve a target tonal response and/or hue angle, p0036-0038 & p0058-0059].
Stanich does not appear to disclose wherein the primary color weight is applied to the first transfer function and the secondary color weight is applied to the second transfer function.  
Yao discloses wherein the primary color weight is applied to the first transfer function and the secondary color weight is applied to the second transfer function [C2*c'_tbl[C] comprises a contribution of a normalized primary component related cyan TRC for adjusting (e.g., linearizing) cyan, wherein the normalized primary component related cyan TRC value c'_tbl[C] as indexed by the cyan color value C is scaled or weighted [i.e. weighting factor] by the amount of the cyan color value C that comprises the primary component of the cyan color value C. (green)*green'_C[C] comprises a contribution of a normalized green related cyan TRC, wherein the normalized green related cyan TRC value green'_C[C] as indexed by the cyan color value C is scaled or weighted by the amount of the cyan color value C that comprises the green component of the cyan color value C. (blue)*blue'_C[C] comprises a contribution of a normalized blue related cyan TRC, wherein the normalized blue related cyan TRC value blue'_C[C] as indexed by the cyan color value C is scaled or weighted by the amount of the cyan color value that comprises the blue component of the cyan color value C. (GRAY)*graybal'_C[C] comprises a contribution of a normalized gray balancing related cyan TRC, wherein the normalized gray balancing related cyan TRC value graybal'_C[C] is scaled or weighted by the amount of the cyan color value that comprises the gray component of the cyan color value C ... similar weighting factors are calculated for magenta and yellow as disclosed, p0021-0031].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich the support wherein the primary color weight is applied to the first transfer function and the secondary color weight is applied to the second transfer function as disclosed by Yao because it allows for improved rendering of secondary colors such as green, blue and red.
Yao does not explicitly disclose where the weighting factors [e.g. value c'_tbl[C] weight values etc.] are applied to a transfer function corresponding to each primary color.
Stokes discloses where a tone reproduction curve [TRC] is considered synonymous with a tone transfer function [Tone reproduction curves constitute transfer functions for modifying one or more dimensions of an image which is to be produced... a tone reproduction curve, can be considered a transfer function which translates an input image into an output image ... tone reproduction curves can then be generated by varying one or more parameters of the transfer function, col. 1 lines 29-32 & col. 3 lines 39-45].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Stanich in view of Yao the interchangeability between a transfer function (TF) and a tone reproduction curve (TRC) as disclosed by Stokes because it provides the user a means to vary a parameter of the TF to generate the TRC that produces the desired image response as discussed by Stokes in at least col. 3 lines 49-52.

Claim 7: Stanich in view of Yao and Stokes discloses the system of claim 8, wherein the calibration logic further transmits the uniformity corrected first primary color value and the uniformity corrected second primary color value to the print engine [interpreter module 212 is operable to interpret, render, rasterize, or otherwise convert images (e.g., raw sheetside images such as sheet image 120) of a print job into sheetside bitmaps ... calibrated halftones are generated using the dual pass output image created by the first and second passes using the above-described ITF process ... an input contone image is replicated and transmitted to pass 1 and pass 2, p0024-0025, p0036-0037 & p0057-0058]. 
 
Claim 8: Stanich in view of Yao and Stokes discloses the system of claim 1, further comprising a print engine to receive and print the uniformity corrected first primary color value and the uniformity corrected second primary color value [printing system 130, in one generalized form, includes the printer 160 that presents the bitmaps 150 onto the print medium 180 with marking materials (e.g., via toner, ink, etc.) based on the sheet image 120 ... interpreter module 212 is operable to interpret, render, rasterize, or otherwise convert images (e.g., raw sheetside images such as sheet image 120) of a print job into sheetside bitmaps ... calibrated halftones are generated using the dual pass output image created by the first and second passes using the above-described ITF process ... an input contone image is replicated and transmitted to pass 1 and pass 2, p0021-0025, p0036-0037 & p0057-0058].  

Regarding claims 9 and 15: the method and instructions herein have been executed or performed by the system of claim 1 and are therefore likewise rejected.

Regarding claims 10 and 16: the method and instructions herein have been executed or performed by the system of claim 2 and are therefore likewise rejected.

Regarding claims 11 and 17: the method and instructions herein have been executed or performed by the system of claim 3 and are therefore likewise rejected.

Regarding claims 12 and 18: the method and instructions herein have been executed or performed by the system of claim 4 and are therefore likewise rejected.

Regarding claims 13 and 19: the method and instructions herein have been executed or performed by the system of claim 5 and are therefore likewise rejected.

Claims 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanich et al., (US Pub 20180236776) in view of Yao (US Pub 20060061782) and in further view of Stokes (US Patent 6345128) and Zhang et al., (US 20090284762).
Regarding claim 6: Stanich discloses the system of claim 1, wherein the weighting factors are determined based on a weighted average of the first primary color value and the second primary color value [calibration can be performed on a global basis for all values of the threshold arrays, for example based on average full web width dual pass measurement data 228. In this case, all pel forming elements 165 (e.g., nozzles) for both passes are being calibrated to a target response 235 employing a single set of dual pass measurement data 228. In a different embodiment, the calibration is performed on the threshold array values for a single column of data for all planes. This permits dual pass uniformity compensation of two corresponding pel forming elements (e.g., nozzles), one from each printing pass. This approach permits local calibration of the dual pass printing system to compensate for measured response differences at a single pel, where a single pel is effectively printed using two corresponding pel forming elements 165 (e.g., printhead nozzles) ... the combined compensation [interpreted as a weight with more than 1 value included] is based on the common measurement data 228 for the combined passes employed in the ITF calculations, and applied to calibrate each individual pass ... an input contone image is replicated and transmitted to pass 1 and pass 2. In such an embodiment, pass 1 and pass 2 may have significantly different characteristics that are correctly compensated [interpreted as each being weighted in some manner] ... process may also be implemented to compensate for secondary colors to achieve a target tonal response and/or hue angle, p0036-0038 & p0058-0059].
Although Yao discloses applying a weight [i.e. weighting factor] to each primary color TRC and Stokes discloses wherein a TF and TRC can be used interchangeably as analogous to one another, Stanich, Yao and Stokes appear to fail to explicitly disclose wherein the weighting factor [i.e. combined compensation] are determined based on a weighted average of the first primary color value and the second primary color value.  
Zhang discloses in a related system from the same field of endeavor [Abstract] wherein the weighting factors are determined based on a weighted average of the first primary color value and the second primary color value [spatial tone reproduction curves are combined, in one embodiment, using a weighted average which balances the primary and process colors. One skilled in this art would readily understand the combining of the spatial tone reproduction curves using a weighted average which balances the primary and process colors according to their own color management needs. The modified spatial tone reproduction curve may be equal to the first spatial tone reproduction curve multiplied by a scaling factor that is a function of the amount of the other colorant in a secondary color, p0026].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to include in Stanich in view of Yao and Stokes the support wherein the weighting factors are determined based on a weighted average as taught by Zhang because such utilization provides better control of uniformity in the halftone printing process.

Regarding claims 14 and 20: the method and instructions herein have been executed or performed by the system of claim 6 and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al., US Pub 20130107290, discloses where a tone reproduction curve is a transfer function.
Federal Agency Digitization Guidelines, 1/9/2009, Definition of Tone Reproduction Curve (TRC)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672